Citation Nr: 0936918	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
umbilical hernia.

2.  Entitlement to an initial compensable evaluation for 
flexion contracture with degenerative changes, left little 
finger (left little finger disability).  

3.  Entitlement to service connection for degenerative 
changes, left knee (left knee disability).

4.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for bilateral varicose 
veins.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for liver disease.

9.  Entitlement to service connection for degenerative 
changes, left shoulder (left shoulder disability). 

10.  Entitlement to service connection for loss of use of 
creative organ with atrophy of left testicle.

11.  Entitlement to service connection for degenerative disc 
disease L5-S1, T10-12 with diffuse spurring (low back 
disability).  

12.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.

13.  Entitlement to service connection for residuals of right 
hand injury.

14.  Entitlement to a 10 percent evaluation based on 
multiple, noncompesnable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976, from August 1986 to August 1987, and from January to 
March 1994.  He also had over 26 years of service with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the RO.  The Veteran filed a timely appeal of the RO's 
determinations to the Board.

In March 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  After the hearing, additional 
evidence relevant to the Veteran's claims was submitted to 
VA, accompanied by a waiver of initial RO consideration.  
This evidence will be considered by the Board in reviewing 
the Veteran's claims.  

Because the Veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized these claims as indicated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issues of entitlement to service connection for a left 
knee disability, left shoulder disability, low back 
disability, and entitlement to a 10 percent evaluation based 
on multiple, noncompesnable, service-connected disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.   The Veteran's service-connected umbilical hernia is not 
productive of such symptoms as small postoperative ventral 
hernia, not well supported by belt under ordinary conditions, 
or healed ventral hernia or postoperative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.
2.   The service-connected left little finger disability is 
currently evaluated at the maximum evaluation under 
Diagnostic Codes 5227 and 5230; manifestations reflective of 
a disability picture consistent with amputation of that digit 
are not demonstrated.  

3.  The medical evidence contained in the Veteran's claims 
file does not indicate that the Veteran currently has 
bilateral carpel tunnel syndrome, headaches, bilateral 
varicose veins, a cervical spine disability, liver disease, a 
left testicle disability, depression, or residuals of right 
hand injury that can be causally linked to an event or 
incident of his active military service or a service-
connected disability.


CONCLUSIONS OF LAW

1.   The criteria for the assignment of an initial 
compensable evaluation for umbilical hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114; Diagnostic Code 7339 (2009).

2.   The criteria for the assignment of an initial 
compensable evaluation for the service-connected left little 
finger disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5156, 5227, 5230 (2009).  

3.  The Veteran does not have bilateral carpel tunnel 
syndrome, headaches, bilateral varicose veins, a cervical 
spine disability, liver disease, a left testicle disability, 
depression, or residuals of right hand injury that were 
incurred in or aggravated by active service, or secondary to 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, addresses VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in October 2004 and February 2008, the RO 
provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The Veteran was 
also generally invited to send information or evidence to VA 
that may support the claims, was advised of the basic law and 
regulations governing the claims, the basis for the decisions 
regarding the claims, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's increased rating claims, the Board observes that in 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court, however, also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
Veteran's claims for initial higher disability ratings; and 
under the circumstances, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, despite the defective notice provided to the 
Veteran on the latter two elements of Dingess noted above, 
however, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   As the Board concludes hereinbelow 
that the preponderance of the evidence is against the 
Veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, a VA examination, 
the veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, VA has 
satisfied its duty to assist the Veteran in this case.  

II.  Increased Rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 
12 Vet. App. at 126.  In addition, the Court has also held 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

A.  Umbilical Hernia

In this case, the Veteran's service-connected umbilical 
hernia is currently evaluated as noncompensable under 
Diagnostic Code 7339.

Diagnostic Code 7339 provides ratings for postoperative 
ventral hernia.   Healed postoperative wounds of ventral 
hernia, with no disability, belt not indicated, is rated 
noncompensably (0 percent) disabling.  Small postoperative 
ventral hernia, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of abdominal wall and indication for a 
supporting belt, is rated 20 percent disabling.  Large 
postoperative ventral hernia, not well supported by belt 
under ordinary conditions, is rated 40 percent disabling.  
Massive persistent postoperative ventral hernia, with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable, is rated 100 percent disabling.  
38 C.F.R. § 4.114.

The medical evidence in this case consists primarily of a VA 
examination dated in May 2005.  Here, the examiner noted that 
the Veteran developed an umbilical hernia in 2000, and had 
surgery for the same in 2003.  Following surgery, the Veteran 
indicated that had some sensation of straining while lifting, 
and he reported that felt a pressure in the abdomen at the 
site of the previous hernia.  The Veteran reported no pain or 
discomfort.  The Veteran was noted to have no hernia and no 
tenderness.  The Veteran was diagnosed with umbilical hernia 
repair, with residual scar, which is nonfixed and nontender.

Based on the foregoing, the Board finds that the Veteran's 
service-connected umbilical hernia does not warrant a 
compensable evaluation.  In order warrant a higher 
evaluation, the Veteran's condition must be productive of 
small postoperative ventral hernia, not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  The medical evidence does 
not indicate that the Veteran's condition is productive of 
these symptoms.  

B.  Left Little Finger Disability

Here, the Veteran's left little finger disability is 
currently rated as noncompensable under Diagnostic Code 5227.  
Under this code, the maximum evaluation available is zero 
percent where there is either favorable or unfavorable 
ankylosis of the ring or little finger.  

A note to this section, however, requires consideration of 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Ankylosis is considered favorable if the metacarpophalangeal 
or proximal interphalangeal is ankylosed and there is a gap 
of two inches or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible.  

Ankylosis will be considered unfavorable if (i) the 
metacarpophalangeal or proximal interphalangeal is ankylosed 
and there is a gap of more than two inches between the 
fingertips and the proximal transverse crease of the palm, 
with the fingers flexed to the extent possible, or (ii) both 
the metacarpophalangeal or proximal interphalangeal joints of 
a digit are ankylosed, even if each joint is individually 
fixed in a favorable position.  Finally, ankylosis will be 
rated as amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, if both the 
metacarpophalangeal or proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone.  

Under Diagnostic Code 5156, a 20 percent evaluation for 
amputation of the little finger is warranted for metacarpal 
resection (more than one-half the bone lost).  Without 
metacarpal resection, a 10 percent evaluation is warranted if 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto.  

The disability may also be evaluated under Diagnostic Code 
5230, which provides for a maximum noncompensable rating for 
any limitation of motion of the ring or little finger.  

Here, the Board notes that the Veteran is currently evaluated 
as noncompensable under Diagnostic Code 5227.  This is the 
maximum rating available under this code for the Veteran's 
condition.  It is also the maximum evaluation available under 
Diagnostic Code 5230.  Because the maximum rating has been 
awarded for under Diagnostic Codes 5227 and 5230, no 
additional higher evaluation is warranted due to pain, as 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v Brown, 
10 Vet. App. 80 (1997).  

The Board therefore instead looks to Diagnostic Code 5156 to 
see whether the Veteran's condition warrants a higher 
evaluation under that code for loss of use of the left little 
finger.  Under Diagnostic Code 5227 requires consideration of 
whether evaluation as amputation is warranted under this 
Diagnostic Code 5156.

The medical evidence relating to the Veteran's left little 
finger is contained primarily in a May 2005 VA examination.  
Here, the Veteran was noted by the examiner to have fallen on 
a glass when in Germany.  His left little finger was cut and 
became infected.  He was treated with medication and had 
residual numbness along the left side of the finger.  He was 
noted to have developed a flexion contracture as well.  Upon 
examination, the Veteran was noted to have cold sensitivity 
in the finger, as well as limitation of motion, weakness, and 
fatigability.  He was noted to get flare-ups periodically 
with cold weather, and the finger was noted to ache.  The 
Veteran reported that he cannot hit the "a" key when 
typing, and he was indicated to have decreased grip strength.  
The Veteran reported that he has not missed any work due to 
his finger disability.  The Veteran was diagnosed with 
flexion contracture of the little finger of the left hand, 
with early degenerative changes, fixed flexion position and 
limitation of motion due to fixed position and decreased 
strength - symptomatic.

Based on the foregoing, the Board finds that the disability 
picture does not warrant a higher evaluation under Diagnostic 
Code 5156.  Based on the evidence in the record, a finding of 
neither favorable nor unfavorable ankylosis under these 
criteria is warranted.  Consideration of whether evaluation 
as amputation under Diagnostic Code 5156 is therefore not 
warranted.  

C.	Extraschedular Consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, that there is no showing that the 
Veteran's disabilities have necessitated frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




III.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).   

In this case, the Veteran contends that he has bilateral 
carpel tunnel syndrome, headaches, bilateral varicose veins, 
a cervical spine disability, liver disease, to include 
hepatitis C, a left testicle disability, depression, and 
residuals of right hand injury that are the result of his 
active military service or secondary to a service-connected 
disability.

The Veteran's medical records indicate that he was noted to 
have carpal tunnel syndrome of the left wrist in May 1992, 
complaints of headaches in a June 1997 report, a diagnosis of 
spinal degenerative disc disease in August 2004, a finding of 
C5-6 radiculopathy and changes suggestive of disc 
degeneration at C5-6  and C6-7 in May 1992, a report 
indicating a history of liver problems in August 2003 with 
abnormal LFTs probably secondary to alcohol, a left 
vericocele in May 1986, erectile dysfunction in August 2003, 
diagnoses of depression, history of an injury to the right 
little finger, and reports of a crush injury to the right 
hand in April 2001 related to falling firewood.  The 
Veteran's medical records do not indicate that the Veteran 
has a currently has a diagnosed liver condition, varicose 
veins, right carpal tunnel syndrome, or a headache 
disability.

Based on a thorough review of the Veteran's claims file, the 
Board finds that the Veteran is not shown to have a current 
diagnosis of a liver disability, varicose veins, right carpel 
tunnel syndrome, or a headache disability.  And without a 
current diagnosis, a claim of service connection for such 
condition cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, the Board notes that 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Pain, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

With respect to the Veteran's other claimed disabilities, the 
Board notes that the Veteran's active duty medical records do 
not indicate that the Veteran had these disabilities in 
service or within one year of active military service.  The 
Veteran's medical records also do not indicate that these 
disabilities had their onset during a period of active duty 
for training in the National Guard.  

Here, the Board notes that service connection is not 
warranted for diseases (with the exception of limited 
cardiovascular conditions specifically noted) unless the 
individual was on active duty or ACDUTRA at the time of the 
disablement or death due to the injury or disease.  Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 
Fed. Reg. 45,712 (1990).  

The Veteran's claims file contains records from his service 
with the National Guard.  These records, however, do not 
indicate that the Veteran was diagnosed with or treated for 
any of his claimed disabilities during any period of active 
duty for training with the National Guard.  

Based on the foregoing, the claims of service connection for 
bilateral carpel tunnel syndrome, headaches, bilateral 
varicose veins, a cervical spine disability, liver disease, a 
left testicle disability, depression, and residuals of right 
hand injury must be denied.  The Veteran's medical records do 
not indicate a current diagnosis of a liver disability, 
varicose veins, right carpel tunnel syndrome, or a headache 
disability.  And the medical records do not indicate that his 
other claimed disabilities had their onset during active 
military service, within one year of active military service, 
or during any period of active duty for training with the 
National Guard.  In addition, while the Veteran has been 
diagnosed with depression, the Veteran's claims file does not 
contain any opinion relating this condition with his active 
service or a service-connected disability.  

In addition to the medical evidence, the Board has considered 
the Veteran's testimony, and the statements of the Veteran 
and his representative submitted in connection with the 
claims; however, none of this evidence provides a basis for 
allowance of the claims.  Matters of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this 
regard, the Board notes that, as a lay person, the Veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Here, the Board notes that the Veteran had not been afforded 
a VA examination in order to address whether his claimed 
disabilities are related to his service.  Under VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent, and the Veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record either does not contain a diagnosis 
related to the Veteran's claim or there is no medical 
evidence indicating that the Veteran's claimed disability is 
related to active duty service or a service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 Vet. 
App. 375 (2002).  The Board therefore concludes that a VA 
examination of the Veteran is not necessary in this case.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has conditions as 
the result of his active military service.  The Veteran, 
however, is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit; Espiritu, supra.

The Board also notes that it is precluded from reaching its 
own unsubstantiated medical conclusions, and is instead bound 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

As the probative medical evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 53-56.  The claims are denied.  


ORDER

1.  An initial compensable evaluation for umbilical hernia is 
denied

2.  An initial compensable evaluation for flexion contracture 
with degenerative changes, left little finger, is denied.  

3.  Service connection for bilateral carpel tunnel syndrome 
is denied.

4  Service connection for headaches is denied.

5.  Service connection for bilateral varicose veins is 
denied.

6.  Service connection for a cervical spine disability is 
denied.

7.  Service connection for liver disease, is denied.

8.  Service connection for loss of use of creative organ with 
atrophy of left testicle is denied.

9.  Service connection for depression is denied.

10.  Service connection for residuals of right hand injury is 
denied.





REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims of entitlement to 
service connection for a left knee disability, left shoulder 
disability, low back disability, and entitlement to a 10 
percent evaluation based on multiple, noncompesnable, 
service-connected disabilities, must be remanded for further 
development.

The Veteran was afforded a VA examination dated in May 2005 
in connection with his claims.  After the examination, the 
Veteran was diagnosed with degenerative changes in the left 
knee, degenerative changes in the left shoulder, and marked 
degenerative change and degenerative disc disease, L5-S1, 
T10-11, T11-12 with diffuse spurring.  His service treatment 
records also note some treatment for these joints.  The 
examiner, however, did not opine whether the currently 
diagnosed disabilities had their onset in or were otherwise 
related to the Veteran's active military service, and the 
examiner further noted that the Veteran's claims file was not 
available for review.  

VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the Veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's 
service treatment records and other related documents should 
be reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

Based on the foregoing, the Board finds that the Veteran's 
claims must be remanded and the RO should arrange for the 
Veteran's claims folder to be reviewed by the examiner who 
prepared the May 2005 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses the current nature 
and likely etiology of his left knee, left shoulder and low 
back disabilities.  In this regard, the examiner should 
review the Veteran's claims file and specifically indicate 
whether the Veteran's disabilities had their onset in service 
or within one year of service, or whether the disabilities 
are the result of a disease process incurred during a period 
of active duty or a period of ACDUTRA or as the result of a 
period of active duty, ACDUTRA, or INACDUTRA.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran should also be afforded an opportunity to submit 
any additional medical records relevant to his claims.  Here, 
the Board notes that that the Veteran has been treated at the 
Martinsburg VA Medical Center.  Records of the Veteran's 
treatment at this facility dated since June 2005, should be 
associated with the Veteran's claims file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Finally, with respect to the Veteran's claim of entitlement 
to a 10 percent evaluation based on multiple, noncompesnable, 
service-connected disabilities, the Board finds that the 
resolution of the Veteran's outstanding service connection 
claims may impact this claim.  Under these circumstances, a 
decision by the Board on the Veteran's this claim would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him for his 
claimed disabilities since service.  This 
should specifically include records of the 
Veteran's treatment at the Martinsburg VA 
Medical Center dated since June 2005.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  The RO should obtain all recent 
VA treatment record from the Veteran dated 
from September 2008 to the present.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing. 

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the VA examiner who prepared the May 2005 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of preparing 
an addendum that addresses the current 
nature and likely etiology of the 
Veteran's claimed left knee, left 
shoulder, and low back disorders.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Based on his/her 
review of the case, the examiner should 
answer the following questions: 

(a)  Does the Veteran have a left 
knee, left shoulder or low back 
disability?  If so, state the 
diagnosis or diagnoses.

(b)  If the examiner finds that the 
Veteran has such disabilities, did any 
such disorder have its onset during 
active duty or within one year of 
active service, or was such disability 
caused by any incident that occurred 
during active duty?  The examiner 
should opine as to the whether it is 
at least as likely as not that such 
disabilities is etiologically related 
to a disease process (including sinus 
headaches and migraines) incurred 
during a period of active duty service 
or ACDUTRA or an injury incurred 
during a period of active duty 
service, ACDUTRA, or INACDUTRA.  In 
this regard, the examiner should 
comment on the May 2009 report of the 
Veteran's private physician regarding 
the veteran's left knee disability.  

(c)  Did any of the Veteran's claimed 
disabilities exist prior to active 
duty?  If so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
Veteran's service medical records, 
specifically his induction and 
separation examinations.  

(d)  If a disability clearly and 
unmistakably preexisted active duty, 
did such disorder permanently increase 
in disability during active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e)  If a disability increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?  

(f)  Was a disability caused or 
aggravated by a service-connected 
disability?  If aggravated, please 
indicate the relative percentage 
increase in the back condition due to 
the service-connected disability.  

In this regard, the examiner is asked to 
comment on the medical evidence in the 
Veteran's claims file, to include his 
service treatment records and his records 
with the National Guard.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a typewritten 
report.  

3.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


